                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                  NORTHERN DISTRICT OF CALIFORNIA

                                   7
                                         ARMANDO RODRIGUEZ,
                                   8                                                          Case No. 19-cv-01378-YGR (PR)
                                                         Plaintiff,
                                   9
                                                  v.                                          ORDER GRANTING IN FORMA
                                  10                                                          PAUPERIS STATUS; AND DENYING
                                         GAVIN NEWSOM, et al.,                                MOTION FOR APPOINTMENT OF
                                  11
                                                         Defendants.                          COUNSEL
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff’s application for in forma pauperis status is GRANTED. Dkt. 5. The total filing

                                  14   fee due is $350.00. The initial partial filing fee due for Plaintiff at this time is $7.40. A copy of

                                  15   this Order and the attached instruction sheet will be sent to Plaintiff, the Prison Trust Account

                                  16   Office and the Court’s Financial Office.

                                  17           Plaintiff also requests the appointment of counsel to represent him in this action. Dkt. 8.

                                  18   There is no constitutional right to counsel in a civil case unless an indigent litigant may lose his

                                  19   physical liberty if he loses the litigation. See Lassiter v. Dep’t of Soc. Servs., 452 U.S. 18, 25

                                  20   (1981); Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997) (no constitutional right to counsel

                                  21   in § 1983 action), withdrawn in part on other grounds on reh’g en banc, 154 F.3d 952 (9th Cir.

                                  22   1998) (en banc). The court may ask counsel to represent an indigent litigant under 28 U.S.C.

                                  23   § 1915 only in “exceptional circumstances,” the determination of which requires an evaluation of

                                  24   both (1) the likelihood of success on the merits, and (2) the ability of the plaintiff to articulate his

                                  25   claims pro se in light of the complexity of the legal issues involved. See id. at 1525; Terrell v.

                                  26   Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th

                                  27   Cir. 1986). Both of these factors must be viewed together before reaching a decision on a request

                                  28   for counsel under § 1915. See id.
                                   1             The Court is unable to assess at this time whether exceptional circumstances exist which

                                   2   would warrant seeking volunteer counsel to accept a pro bono appointment. The proceedings are

                                   3   at an early stage and it is premature for the Court to determine Plaintiff’s likelihood of success on

                                   4   the merits. Moreover, Plaintiff has been able to articulate his claims adequately pro se in light of

                                   5   the complexity of the issues involved. See Agyeman v. Corrs. Corp. of Am., 390 F.3d 1101, 1103

                                   6   (9th Cir. 2004). Accordingly, the request for appointment of counsel at this time is DENIED.

                                   7   Dkt. 8.

                                   8             This Order terminates Docket Nos. 5 and 8.

                                   9   Dated: June 18, 2019

                                  10                                                     ______________________________________
                                                                                         YVONNE GONZALEZ ROGERS
                                  11                                                     United States District Court Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
                                   1                              UNITED STATES DISTRICT COURT
                                   2                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                                       INSTRUCTIONS FOR PAYMENT OF PRISONER’S FILING FEE
                                   4

                                   5
                                       The prisoner shown as the plaintiff or petitioner on the attached order has filed a civil action in
                                   6   forma pauperis in this court and owes to the court a filing fee. Pursuant to 28 U.S.C. § 1915, the
                                       fee is to be paid as follows:
                                   7
                                                       The initial partial filing fee listed on the attached order should be
                                   8                   deducted by the prison trust account office from the prisoner’s trust
                                                       account and forwarded to the clerk of the court as the first installment
                                   9                   payment on the filing fee. This amount is twenty percent of the
                                                       greater of (a) the average monthly deposits to the prisoner’s account
                                  10                   for the 6-month period immediately preceding the filing of the
                                                       complaint/petition or (b) the average monthly balance in the
                                  11                   prisoner’s account for the 6-month period immediately preceding the
                                                       filing of the complaint/petition.
                                  12
Northern District of California




                                                       Thereafter, on a monthly basis, 20 percent of the preceding month’s
 United States District Court




                                  13                   income credited to the prisoner’s trust account should be deducted
                                                       and forwarded to the court each time the amount in the account
                                  14                   exceeds ten dollars ($10.00). The prison trust account office should
                                                       continue to do this until the filing fee has been paid in full.
                                  15
                                       If the prisoner does not have sufficient funds in his/her account to pay the initial partial filing fee,
                                  16   the prison trust account office should forward the available funds, and carry the balance forward
                                       each month until the amount is fully paid.
                                  17

                                  18   If the prisoner has filed more than one complaint, (s)he is required to pay a filing fee for each case.
                                       The trust account office should make the monthly calculations and payments for each case in
                                  19   which it receives an order granting in forma pauperis and these instructions.
                                  20   The prisoner’s name and case number must be noted on each remittance. The initial partial
                                       filing fee is due within thirty days of the date of the attached order. Checks should be made
                                  21
                                       payable to Clerk, U.S. District Court and sent to Prisoner Accounts Receivable, U.S. District
                                  22   Court, 450 Golden Gate Avenue, Box 36060, San Francisco, CA 94102.

                                  23   cc:     Plaintiff/Petitioner
                                               Finance Office
                                  24           Prison Trust
                                  25           Account Office

                                  26
                                  27

                                  28
                                                                                           3
